Name: Commission Implementing Decision (EU) 2017/2377 of 15 December 2017 on greenhouse gas emissions covered by Decision No 406/2009/EC of the European Parliament and of the Council for the year 2015 for each Member State (notified under document C(2017) 8476)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  economic geography;  deterioration of the environment
 Date Published: 2017-12-19

 19.12.2017 EN Official Journal of the European Union L 337/80 COMMISSION IMPLEMENTING DECISION (EU) 2017/2377 of 15 December 2017 on greenhouse gas emissions covered by Decision No 406/2009/EC of the European Parliament and of the Council for the year 2015 for each Member State (notified under document C(2017) 8476) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 525/2013 of the European Parliament and of the Council of 21 May 2013 on a mechanism for monitoring and reporting greenhouse gas emissions and for reporting other information at national and Union level relevant to climate change and repealing Decision No 280/2004/EC (1), and in particular Article 19(6) thereof, Whereas: (1) Decision No 406/2009/EC of the European Parliament and of the Council (2) lays down annual emission allocations for each Member State for each year of the period 2013 to 2020 and a mechanism to annually assess compliance with those limits. Member States' annual emission allocations expressed in tonnes of CO2 equivalent are contained in Commission Decision 2013/162/EU (3). The adjustments to the annual emission allocations for each Member State are set in Commission Implementing Decision 2013/634/EU (4). (2) Article 19 of Regulation (EU) No 525/2013 provides for a procedure for the review of Member States' greenhouse gas (GHG) emissions inventories for the purpose of assessing compliance with Decision No 406/2009/EC. The annual review referred to in Article 19(2) of Regulation 525/2013/EU was carried out on the basis of the 2015 emissions data reported to the Commission in March 2017 in accordance with the procedures laid down in Chapter III of Commission Implementing Regulation 749/2014/EU (5) and Annex XVI to that Regulation. (3) The total amount of GHG emissions covered by Decision No 406/2009/EC for the year 2015 for each Member State should take into consideration the technical corrections and revised estimates calculated during the annual review as contained in the final review reports drawn up pursuant to Article 35(2) of Regulation 749/2014/EU. (4) This Decision should enter into force on the day of its publication in order to be aligned with the provisions of Article 19(7) of Regulation (EU) No 525/2013 which sets the date of publication of this Decision as the starting point for the four months period when Member States are allowed to use the flexibility mechanisms under Decision No 406/2009/EC, HAS ADOPTED THIS DECISION: Article 1 The total sum of greenhouse gas emissions covered by Decision No 406/2009/EC for each Member State for the year 2015 arising from the corrected inventory data upon completion of the annual review referred to in Article 19(2) of Regulation 525/2013/EU is set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 15 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 18.6.2013, p. 13. (2) Decision No 406/2009/EC of the European Parliament and of the Council of 23 April 2009 on the effort of Member States to reduce their greenhouse gas emissions to meet the Community's greenhouse gas emission reduction commitments up to 2020 (OJ L 140, 5.6.2009, p. 136). (3) Commission Decision 2013/162/EU of 26 March 2013 on determining Member States' annual emission allocations for the period from 2013 to 2020 pursuant to Decision No 406/2009/EC of the European Parliament and of the Council (OJ L 90, 28.3.2013, p. 106). (4) Commission Implementing Decision 2013/634/EU of 31 October 2013 on the adjustments to Member States' annual emission allocations for the period from 2013 to 2020 pursuant to Decision No 406/2009/EC of the European Parliament and of the Council (OJ L 292, 1.11.2013, p. 19). (5) Commission Implementing Regulation (EU) No 749/2014 of 30 June 2014 on structure, format, submission processes and review of information reported by Member States pursuant to Regulation (EU) No 525/2013 of the European Parliament and of the Council (OJ L 203, 11.7.2014, p. 23). ANNEX Member State Greenhouse gas emissions for the year 2015 covered by Decision No 406/2009/EC (tonnes of carbon dioxide equivalent) Belgium 72 719 520 Bulgaria 25 354 866 Czech Republic 61 282 020 Denmark 32 520 220 Germany 444 080 615 Estonia 6 144 411 Ireland 43 037 173 Greece 45 449 373 Spain 196 153 196 France 353 009 851 Croatia 15 565 304 Italy 273 282 682 Cyprus 4 060 621 Latvia 9 005 121 Lithuania 13 250 961 Luxembourg 8 607 481 Hungary 41 437 586 Malta 1 300 741 Netherlands 101 119 720 Austria 49 295 422 Poland 186 772 424 Portugal 40 614 056 Romania 74 555 379 Slovenia 10 719 610 Slovakia 20 084 623 Finland 29 886 479 Sweden 33 897 178 United Kingdom 326 027 912